DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 08/11/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 3, 18, and 20.

Response to Arguments
Applicant's arguments filed on 08/11/2021 have been fully considered but they are not persuasive.
	Regarding Applicant’s argument (page 1) that a “spa” is not a “sauna”, and a Spa is not analogous to a sauna. As previously distinguished by Applicant, Keirstead is directed to a wireless control system for a spa. As used in Keirstead, the term “spa” refers to what many call a “hot tub”, an open (non-enclosed) tub having pumps to circulate water therethrough. By contrast, the claimed sauna of the present invention comprises an enclosure having heating, lighting, and media elements thus allowing control of the entire environmental surrounding presented to a user through the control of those heating, lighting, sound, and other environmental parameters in which a user is immersed. As further claimed in the present application, by controlling the environmental parameters in the enclosure, various thematic configurations of those parameters can be presented to the user. That thematic environmental experience is not possible in a non-enclosed spa or hot tub as taught in Keirstead.
Again, the Examiner respectfully disagrees with Applicant’s assertion because a spa encompasses the term “sauna”.
Please note: 
A sauna is a small room that is used as a hot air steam bath for cleaning or refreshing the body.
 A spa also refers to a commercial establishment offering health and beauty treatments using massages and steam baths.
Also, A spa is defined as “places devoted to enhancing overall well-being through a variety of professional services that encourage the renewal of mind, body and spirit” by the International Spa Association. These places have amenities such as saunas, steam rooms and changing rooms and provide services such as massages, facials, and other body treatments.
In response to Applicant’s argument ( page 2) that Neither Zack, Keirstead, nor Kaps, as cited by the examiner, teach, suggest, or disclose a user profile retrieved from a central server and used by control circuitry to control at least the heat source, or any sauna parameters, as required in claim 1 (as amended) of the present application.
The Examiner respectfully disagrees with Applicant’s argument because Kaps discloses that user data may be stored in a user profile locally in a memory of the sauna. In various embodiments, additional user data may also be stored locally, or may be stored remotely in a remote storage system that is communicatively coupled with the sauna.(see paragraph [0041]).
Kaps further discloses that the additional user data may be retrieved from one or more other user profiles, such a social network account or other online service (paragraph [0041]).  The online service is located remotely.
Regarding Applicant’s argument that while Applicant agrees generally with the examiner's summary of the disclosure of Kaps, Applicant disagrees that Kaps teaches, suggests, or discloses the limitations of claim 3 as asserted by the examiner. Most notably, Kaps, as cited by the examiner does not disclose control circuitry operable to communicate with a user-worn health monitoring device as required in claim 3. In fact, paragraph [0040] of Kaps as cited by the examiner states that “one or more prompts may ask the user for particular information, such as known skin condition or other health concerns”. Thus, Kaps teaches that a user answer a questionnaire to provide information about his or her health — it does not, however, teach, suggest, or disclose a user-worn health monitoring device as required in claim 3 of the present application.
The Examiner respectfully disagrees with Applicant’s argument because Kaps discloses that the activation properties are determined base, at least in part, on a plurality of characteristics of the user. In some embodiment the characteristic of the user include one or more identified health conditions of the user, and one or more identified nutritional requirements of the user.” (see paragraph [0009]).  Based on this paragraph, there must be an element worn by the user entering the sauna to be activated by the emissive element at the enclosure.
For sake of argument, Zack discloses that control panel 128 may be a portable device such as, for example, a remote control device or module. In other embodiments, control panel 128 may be adapted to be worn by a user, such as, for example, by affixing straps to a part of the body.

Applicant notes that in responding to Applicant’s arguments made in a prior response that the examiner stated that Masciarelli was cited for the purpose of disclosing a spa, and that claims 18 
The Examiner respectfully disagrees because Masciarelli discloses that the system can utilize web based software and can be run at multiple user levels, each having different access privileges. The types of users can include, for example, a stylist, a service provider, an advertiser, an owner, a distributor or a client. Any computer, chosen by the salon owner, for the "front desk", will utilize the salon/spa's administration system. All in-salon computers registered to this account, including kiosks, "front desk", service common areas, etc., will be installed and connected to a WIFI router for internet access, thus connecting to the cloud server for account management, data storage and acquisition. The salon administration system can be accessed from any location where internet connectivity is available and the user has the correct authentication. The kiosks plug directly to the outlets already provided by the stations and are secured using proprietary mounts that position the kiosk at a specific height and tilt for optimal client viewing and stylist's usability (see paragraph [0015]).
Therefore, the references applied do read on the claimed language.
Thus, it appears that applicants are interpreting the claims very narrow without considering the broad teaching of the references used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 
In view of such, the rejections are maintained and repeated as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zack et al (US 2009/0235447; hereinafter Zack) in view of KEIRSTEAD et al (US 2011/0195664; hereinafter KEIRSTEAD), and further in view of Kaps et al (US 2019/0167519; hereinafter Kaps).
	Regarding claim 1, Zack discloses a sauna (fig. 1; abstract) comprising:
an enclosure for accommodating a user (paragraphs [0002], [0019], [0055]); 
at least one heat source disposed within the enclosure (paragraphs [0002], [0019 - 0122],); 
at least one media playback device disposed within the enclosure (paragraphs [0025], [0040], [0047]);
a user control panel positioned on or within the enclosure (paragraphs [0016], [0023 – 0025]); and
control circuitry in communication with the at least one heat source (paragraphs [0016], [0019 – 0021]; Zack discloses a sauna feature setting may include a temperature or wavelength setting that, when applied via computing device 408 to a heat source included in a sauna, results in the heat source emitting a particular amount of heat ), the at least one media playback device (paragraph [0047]; Zack discloses entertainment media devices (e.g. audio, visual, or audio/visual media presentation devices), and monitoring devices, such as described above), and the user control panel, wherein the control circuity is operable to control the at least one heat source and the at least one media playback device and is further operable to communicate over a network to a remote server and to receive content from the remote server for playback on the at least one media playback device (paragraphs [0047 – 0048]).
Zack discloses all the limitations, but fails to specifically disclose that the control circuitry comprises bridge circuitry operable to facilitate communication between a mobile device and the control circuity to allow user control of the sauna using the mobile device.
KEIRSTEAD discloses that a  spa control comprises implementation of a wireless interface 5 for receiving a communication signals containing control data and BLUETOOTH (Trademark of Bluetooth SIG) signals transmitted from a remote wireless device 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zack for providing that the control circuitry comprises bridge circuitry operable to facilitate communication between a mobile device and the control circuity to allow user control of the sauna using the mobile device as evidence by KEIRSTEAD for the purpose of allowing a user to communicate with the spa remotely through a remote wireless device for controlling various modules of the spa.
Zack and KEIRSTEAD disclose all the limitations, but fails to specifically disclose wherein the control circuitry is operable to retrieve at least one shareable user profile from the remote server, the user profile comprising preferred settings of the at least one heat source and the at least one media playback device for use by the control circuitry to control at least the heat source.
Kaps discloses wherein the control circuitry is operable to retrieve at least one shareable user profile (paragraphs [0039], [0041]; Kaps disclose that user data may be stored in a user profile locally in a memory of the sauna. In various embodiments, additional user data may also be stored locally, or may be stored remotely in a remote storage system that is communicatively coupled with the sauna), the user profile comprising preferred settings of the at least one heat source and the at least one media playback device for use by the control circuitry to control at least the heat source (fig. 6; paragraphs [0028], [0033]; Kaps discloses one or more characteristics or criteria may be used by a controller to control the operation of various heating elements and emissive elements included in the sauna).

Regarding claim 2, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 1, further comprising at least one lighting element in communication with the control circuitry (paragraphs [0016], [0024]; Zack discloses control panel 128 is coupled to heat sources 140,142,144,146. In other embodiments, control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 3, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 2, wherein the control circuitry is operable to communicate with at least one user-worn health device and to control the at least one heat source, the at least one media playback device, the at least one lighting element, and combinations thereof in response to information received from the at least one user-worn health device (Zack: paragraph [0023]; Zack discloses that control panel 128 may be a portable device such as, for example, a remote control device or module. In other embodiments, control panel 128 may be adapted to be worn by a user, such as, for example, by affixing straps to a part of the body; Kaps: paragraphs [0004], [0040 – 0041]; Zack discloses that the activation properties are determined based, at least in part, on a plurality of characteristics of the user. In some embodiments, the characteristics of the user include one or more identified health conditions of the user, and one or more identified nutritional requirements of the user). Same motivation as in claim 1.  
Zack discloses control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 5, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 2, wherein the control circuitry is operable to regulate operation of at least one of the at least one heat source, the at least one media playback device, and the at least one lighting element in response to one or more media files received from the remote server (paragraphs [0024], [0035]; Zack discloses control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 6, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 5, wherein the media file comprises audio material, visual material, heat control signals, lighting control signals, and combinations thereof (paragraph [0047]).
	Regarding claim 7, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 6, wherein the media file comprises pre-defined heating settings, lighting settings, audio material, visual material, and combinations thereof, and wherein playback of the media file correlates control of heating, lighting, audio material, visual material, and combinations thereof within the sauna to provide a desired thematic presentation to the user (paragraphs [0035], [0046 – 0048]; Zack discloses that the sauna feature setting may correspond to such features as adjustable lighting, wherein applying a sauna feature setting may cause a particular type of lighting effect or ambience within the enclosure).
	Regarding claim 8, Zack discloses the sauna of claim 7, wherein the media file comprises live stream audio material and/or visual material comprised of user data (paragraphs [0047]).

	Regarding claim 10, Zack discloses the sauna of claim 1, wherein user selections entered via the user control panel are transmitted to the remote server and stored and associated with a user profile (paragraphs [0040], [0048]).
	Regarding claim 11, Zack discloses the sauna of claim 10, wherein advertising targeted to a user based on user profile associated with that user is transmitted to the media playback device for presentation to the user (paragraphs [0047 – 0048], [0053]).
	Regarding claim 12, Zack discloses a system of saunas (abstract; paragraph [0020]; Zack discloses that computing devices 408 may be located at a variety of locations such as, for example, in a health club, office, spa, clinical, or home environment), comprising:
a plurality of saunas in accordance with claim 1 (paragraphs [0016], [0020], [0041]); and 
a central server in communication with the control circuitry of at least two of the plurality of saunas (paragraphs [0016], [0040]), the central server operable to distribute media files and information to the at least two of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, and control of heating elements within one or more of said plurality of saunas (paragraphs [0020], [0046 – 0048]; Zack discloses a sauna feature setting may correspond to such features as adjustable lighting, wherein applying a sauna feature setting may cause a particular type of lighting effect or ambience within the enclosure ).
Regarding claim 13, Zack discloses the system of saunas of claim 12, wherein information distributed to the at least two of the plurality of saunas is based on a user profile associated with a user of the at least two of the plurality of saunas (paragraphs [0047 – 0048], [0053]).

Regarding claim 15, Zack discloses the system of saunas of claim 12, wherein information associated with a user of the at least two of the plurality of saunas is transmitted to the central server for storage in association with a profile associated with the user (paragraphs [0016], [0020], [0047]).
Regarding claim 16, Zack discloses the system of saunas of claim 12, wherein the plurality of saunas are geographically dispersed and wherein the central server comprises a plurality of geographically dispersed servers in communication over a network, and wherein user profile Information is shared between the plurality of servers such that user information stored on any of the plurality of geographically dispersed servers is available to an associated user at any one of the geographically dispersed saunas (paragraphs [0021 - 0022], [0028], [0033]).
Regarding claim 17, Zack discloses the system of saunas of claim 16, wherein user information from any of the plurality of any of the geographically dispersed saunas is communicated to the plurality of servers (paragraphs [0022], [0028], [0033]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zack et al (US 2009/0235447; hereinafter Zack) in view of MASCIARELLI et al (US 2014/0278684; hereinafter MASCIARELLI).
Regarding claim 18, Zack discloses all the limitations in claim 12, but fails to specifically disclose that the central server is in communication with an access system of a spa facility such that users’ profiles are accessible through the point of sale and/or access system for controlling at least one of the 
MASCIARELLI, in an analogous art, discloses that the central server is in communication with an access system of a spa facility such that users’ profiles are accessible through the access system for controlling at least one of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, control of heating elements, and combinations thereof (paragraphs [0015], [0058], [0066]; MASCIARELLI discloses that any computer, chosen by the salon owner, for the "front desk", will utilize the salon/spa's administration system. All in-salon computers registered to this account, including kiosks, "front desk", service common areas, etc., will be installed and connected to a WIFI router for internet access, thus connecting to the cloud server for account management).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zack by providing that the central server is in communication with an access system of a spa facility such that users’ profiles are accessible through the point of sale and/or access system for controlling at least one of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, control of heating elements, and combinations thereof as evidenced by MASCIARELLI for the purpose of helping manage the day to day operations as well as assisting in generating revenue for salon owners and higher commission for salon service providers.
Regarding claim 19, Zack and MASCERELLI disclose the system of saunas of claim 12, wherein the central server provides marketing data to spa service providers based on information aggregated from usage data collected from the plurality of spas (paragraphs [0036], [0066], [0187 - 0188]). Same motivation as in claim 18.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YVES DALENCOURT/               Primary Examiner, Art Unit 2457